Interim Decision #1403

MATTER OF POINDEXTER GALLERY
In VISA PETITION Proceedings
A-10383318
Decided by Regiorm2Ca9n.oiksiniter .11.4 15, 1984
Urgent need of beneficiary's services as an artist is not established within the
contemplation of section 203(a) (1), Immigration and Nationality Act, as
amended, since the interest of the petitioning art gallery seems to be based

solely on the speculation the beneficiary's paintings may become valuable.

This matter is before us on appeal from the decision of the District
Director who denied the petition.
The petitioner is an art gallery which presents exhibitions of contemporary paintings and sculpture and sells art work on commission.
The petitioner is seeking the services of the beneficiary as an artist.
The petitioner would act as the beneficiary's agent, take a one-third
commission on all sales and may purchase paintings directly from the
beneficiary at one - half the retail price. An agreement has been signed
by the beneficiary which grants the petitioner the right to first viewing of all her paintings until May 1,1966.
The beneficiary is an unmarried 38-year-old citizen of Japan who
has been in the United States since 1955 as a student attending the Art
Students League at New York. Before her arrival in the United
States she worked as an art consultant for a newspaper in Japan.
The petitioner states that the beneficiary has exhibited her paintings
at several group exhibitions over a period of the past six years and
has earned between $2,000 to $3,000 from the sale of her paintings.
We have carefully reviewed the record in this case in the light of
the representations made by counsel in support of the appeal. While
it is clear that the beneficiary is a talented artist we cannot find that .
the petitioner has established an urgent need for her services. In determining whether urgent need exists a reasonable interpretation must
be applied. "In the usual case, the petitioner seeks the services of the
beneficiary on a full-time basis, and the beneficiary derives her livelihood from the services rendered for the petitioner" (Matter of St. Demetrios Greek Orthodox Ohureh,Int. Dec. No. 1293). In this case the
76S-455-05----40

753

Interim Decision #1108
beneficiary has never earned her living from the sale of her paintings
nor is there any assurance that the demand for her paintings is such
that she will now be able to do so. The petitioner will not subsidize
the beneficiary nor is there any indication that it has invested or contemplates investing any funds in her training or in publicizing her
talents. The petitioner's interest in the beneficiary seems to be based
on the speculation that her paintings may become valuable and it
is concluded that this is insufficient to establish an urgent need for her
services. The appeal will be dismissed.
It is ordered that the appeal be and the same is hereby dismissed.

754

